DETAILED ACTION
	The following action is in response to the election filed for application 16/898,991 on July 1, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,180,149 in view of Paterno ‘866. With regard to claims 1 and 2, Choi ‘149 teaches the limitations of the claims (see claim), but lacks the specific teaching of an AWD vehicle including a rear wheel EV (electric vehicle) powertrain and adjusting the regenerative braking amount of a rear wheel motor of the rear wheel EV powertrain.  Paterno teaches a similar system of an AWD hybrid vehicle including a front wheel HEV powertrain and a rear wheel EV powertrain (Fig. 1), the system comprising: a manipulating instrument mounted to a steering wheel for manual shifting (paragraph 59); and a controller configured to adjust the regenerative braking of a front motor 18 and a rear motor 14 (paragraph 83).  It would have been obvious to one of ordinary skill prior to the effective filing date of the subject invention to modify Choi to employ a rear EV powertrain and regenerative controls in view of Paterno in order to attain improved vehicle traction.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5/9 of U.S. Patent No. 11,046,316 in view of Paterno ‘866. With regard to claims 1 and 2, Na ‘316 teaches the limitations of the claims (see claim), but lacks the specific teaching of an AWD vehicle including a rear wheel EV (electric vehicle) powertrain and adjusting the regenerative braking amount of a rear wheel motor of the rear wheel EV powertrain.  Paterno teaches a similar system of an AWD hybrid vehicle including a front wheel HEV powertrain and a rear wheel EV powertrain (Fig. 1), the system comprising: a manipulating instrument mounted to a steering wheel for manual shifting (paragraph 59); and a controller configured to adjust the regenerative braking of a front motor 18 and a rear motor 14 (paragraph 83).  It would have been obvious to one of ordinary skill prior to the effective filing date of the subject invention to modify Na to employ a rear EV powertrain and regenerative controls in view of Paterno in order to attain improved vehicle traction.





Suggestions for Applicant
	It is suggested applicant file the terminal disclaimer for the two US patents and amend the claims as follows:

10. A regenerative braking control method of an AWD hybrid vehicle that includes a front wheel HEV powertrain and a rear wheel EV powertrain, the control method comprising: determining whether the vehicle is in a coasting state or a current driving mode in a controller; changing a function of a driver manipulating instrument to a function of adjusting a regenerative braking amount when the vehicle is determined to be in the coasting state and a driving mode thereof is an eco mode in the controller; and adjusting the regenerative braking amount and controlling a shift pattern of to adjust a regenerative braking amount a rear wheel motor of the rear wheel EV powertrain when the controller receives a (-) or (+) manipulation signal or a hold manipulation signal of the manipulating instrument.

23.  The control method of claim 10, wherein at a time of conversion to N (neutral) stage during driving in the regenerative braking operation and when ABS (anti-lock braking system) or TCS (traction control system) operates during the driving in the regenerative braking operation, regenerative braking of the front wheel motor and the rear wheel motor stops, and when entering from the N stage back to a D (drive) stage and when the operation of the ABS or TCS is released, regenerative braking of the front wheel motor and the rear wheel motor is performed in the previous regenerative braking amount.

	Claim 10 would be amended in a similar manner to claim 1, while also claiming that the manipulation device is a driver manipulation device.  Claim 23 would be amended to clarify what the ABS and TCS systems are within the claim.  
	If the terminal disclaimer are filed and the claims are amended as suggested, claims 10-23 would be rejoined and the application would be in condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimada ‘611 has been cited to show a similar AWD system comprising a rear EV drivetrain, and wherein braking controls are distributed between the second motor 50 and hydraulic brakes when a brake pedal is actuated (Fig. 3).
Nefcy ‘027 has been cited to show a similar system comprising a front HEV drivetrain, an ECO mode switch 168, a paddle shifter comprising a (+) 162 and (-) 164 shifter, wherein when the ECO mode 206 and braking 210 are actuated, the transmission shift pattern is altered (Fig. 2).
	Hisano ‘490 has been cited to show a similar system comprising a front HEV drivetrain, wherein a coasting condition is tested for based on an accelerator being off S101 and a brake pedal being off S107, and an ECO mode switch 231, and regenerative braking paddles 230 (Col. 4, lines 66-67), wherein during an ECO mode S104, the regenerative braking is controlled (Fig. 3).
	Hyun ‘822 has been cited to show a similar system comprising a paddle shifter 12/13, a motor 32, wherein when the paddle shifter is actuated,  the transmission patter and regenerative torque maps are altered (Fig. 3). 
	Park ‘993 has been cited to show a similar vehicle comprising paddle switches 21/22 for regenerative brake controls, wherein a coasting condition is tested for 1100 (accelerator and a brake pedal are off, paragraph 43), and in response to a brake 23, both hydraulic and regenerative braking 141/142 are controlled (paragraph 89).
	Murase ‘242 has been cited to show a similar vehicle comprising a front and rear EV drivetrain, a driver manipulator 16 that controls both a direction of the vehicle and regenerative braking controls, a paddle switch 20 for regenerative braking controls, wherein the driver manipulator and paddle switch control the regenerative braking (Fig. 4).

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 8, 2022